Case: 15-60429      Document: 00513599122         Page: 1    Date Filed: 07/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60429
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
IRFANBHAI KASAMBHAI MANASIYA,

                                                 Petitioner,

versus

LORETTA LYNCH, U.S. Attorney General,

                                                 Respondent.




                           Petition for Review of an Order
                        of the Board of Immigration Appeals
                               BIA No. A 200 945 023




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Irfanbhai Manasiya, a native and citizen of India, petitions for review of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60429     Document: 00513599122       Page: 2   Date Filed: 07/19/2016


                                    No. 15-60429

the decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal
of the denial of his application for asylum, withholding of removal, and relief
under the Convention Against Torture. Manasiya sought relief based on relig-
ion and political opinion. We deny the petition.

      Although he relies heavily on his own testimony, Manasiya neglects to
specify where, in the record, any of that testimony may be found. Also, he
refers to documentary evidence but cites only four pages from a record of more
than 400 pages. His brief therefore consists primarily of factual assertions
unsupported by citations to the record, together with various statements of
legal principles that the brief does not link to the facts of the case.

      Because Manasiya is represented by counsel, his brief is not entitled to
liberal construction. See Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
We are not obligated to search the record for the bases for his claims. See RSR
Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010); see also FED. R. APP.
P. 28(a)(8)(A). The barebones evidence and conclusional assertions offered by
Manasiya are not enough to compel a conclusion contrary to the BIA’s that he
failed to make the requisite showing of a clear nexus between his religion and
any mistreatment; that the Indian government is unable or unwilling to pro-
tect him; and that he thus suffered past persecution and has a well-founded
fear of future persecution and would more likely than not be tortured, if
returned to India, on account of his religion. See Carbajal-Gonzalez v. INS,
78 F.3d 194, 196 (5th Cir. 1996).

      The petition for review is DENIED.




                                         2